DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2021 and 7/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Final Rejection
Claims 1-7 and 9-13 are pending. Claim 1 is independent. Claim 8 is cancelled.  Claims 1, 6 and 11 are amended in the response filed 6/4/2021 excluding abrasives which limitation was not presented prior to final rejection. Examiner notes that original claim 8 limitation was to substantially no abrasives, which the specification explains as 0.01% which is the same amount taught in the prior art made of record.  
Response to Amendment
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicants amendment to the claims.
The rejection of claims 1, 4-13 under 35 U.S.C. 103 as being unpatentable over Kon et al. (US 2005/0126080A1) is withdrawn in light of Applicant’s amendments to the claims excluding abrasives.
The rejection of claims 1-7 and 9-13 under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 20070218811A1) is withdrawn in light of Applicant’s amendments to the claims excluding abrasives.
Response to Arguments
Applicant’s arguments, see arguments, filed 6/4/2021, with respect to the rejection(s) over Kon et al. (US 2005/0126080A1) or Kurata et al. (US 20070218811A1)  have been fully considered and are persuasive given the amendment to the claims reciting the surface treatment composition does not comprise abrasive grains.    Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sato et al. JP2012072267A Google Patents Translation attached and can be found at:   https://patents.google.com/patent/JP2012072267A/en
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. JP2012072267A Google Patents English translation is attached.
Sato et al. JP2012072267A teach an electronic material cleaning agent for liquid crystal panels, semiconductor wafers, organic ELs and like surfaces (see abstract) encompassing claims 12-13 and 9-10.
Limitation to at least one water-soluble polymer selected from Group A: water-soluble polysaccharides, polyvinyl alcohols and derivatives thereof, and polyvinylpyrrolidones and derivatives thereof (with the proviso that compounds included st paragraph of the translation which teaching also encompasses the cellulose and starch derivatives of claim 3.
Limitation to at least one anionic surfactant selected from the following Group B: compounds having a sulfonic acid (salt) group, compounds having a sulfuric acid ester (salt) group, compounds having a phosphonic acid (salt) group, compounds having a phosphoric acid (salt) group, and compounds having a phosphinic acid (salt) group is met on page 3 of Sato et al. JP2012072267A Google Patents Translation (middle of the page) teaching or example, methyldiphosphonic acid (salt), aminotri (methylenephosphonic acid) (salt), 1-hydroxyethylidene-1, 1-diphosphonic acid (salt), ethylenediaminetetra (methylenephosphonic acid) (salt), hexamethylenediaminetetra (Methylenephosphonic acid) (salt), propylenediaminetetra (methylenephosphonic acid) (salt), diethylenetriaminepenta (methylenephosphonic acid) (salt), triethylenetetraminehexa (methylenephosphonic acid) (salt), triaminotriethylamine hexa ( Methylenephosphonic acid) (salt), trans-1,2-cyclohexanediamine tetra (methylenephosphonic acid) (salt), glycol ether diamine tetra (methylenephosphonic acid) (salt) and tetraethylenepentamine hepta (methylenephosphonic acid) ( salt) Condensed phosphoric acid (salt) (C7)  For example, metaphosphoric acid (salt), 
 	See claim 1 also teaching water.  
Limitation to wherein the surface treatment composition does not comprise abrasive grains is met by the art specifically addressing the same problem with commonly known polishing agents for semiconductor which comprise abrasive grains (ie  cerium oxide, alumina, colloidal silica, diamond, etc.) n the step of polishing the substrate surface or end surface, which adheres firmly to the substrate surface and then cannot be removed sufficiently in the cleaning step.  See the first 2 paragraphs of the Google Patents translation and each of the examples 1-12 which cleaning agents do not comprise abrasive grains.
See page 4 of the translation teaching a polymeric anionic surfactant having a sulfonic acid (salt) group including polystyrene sulfonic acid encompassing claim 2.  
The pH range of claim 4 is taught in claim 3 teaching pH of 9 to 14 which range encompasses limitation to pH of 4 or more and 12 or less. See also Production Example 1 teaching pH of 6.5 on page 7 of the translation.
The pH buffer of claims 5-6 is met by Sato et al. teaching as the buffering agent, an organic acid or inorganic acid having a buffering action and / or a salt thereof can be used.  Examples of the organic acid include organic acids having 1 to 12 carbon atoms include formic acid, acetic acid, succinic acid, lactic acid, malic acid, butyric acid, maleic acid, 2-oxopropanoic acid, malonic acid, gallic acid, and salts thereof, and examples of the inorganic acid include phosphoric acid and boric acid.  See pages 5 and 6 of the 
Regarding the ratio of the Group A to Group B of claim 7, see again top of page 6, teaching less than 10% polysaccharide (Group A) and the 3rd paragraph of page 5 teaching 0.01 to 0.5 weight ratio of the surfactants corresponding to group B.  
Sato et al. do not exemplify the claimed surface treatment composition comprising a water-soluble polymer from Group A with the anionic surfactant from Group B as is required by claims 1 and 11. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed surface treatment composition comprising a water soluble polymer from Group A with the anionic surfactant from Group B with a reasonable expectation of success and similar results because Sato et al. guide one of ordinary skill to a semiconductor wafer silicon cleaning composition comprising a water-soluble cellulose based polysaccharides (see top of page 6 encompassing group A) with polystyrene sulfonic acids [encompassing Group B, see 4th paragraph on page 4] in a similar composition used for cleaning semiconductor silicon wafers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764